UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                             )
ANGEL LEWIS,                                 )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )          Civil Action No. 11-01999 (RMC)
                                             )
DISTRICT OF COLUMBIA,                        )
                                             )
                                             )
               Defendant.                    )
                                             )


                                            ORDER

               For the reasons stated in the accompanying Memorandum Opinion, it is hereby

               ORDERED that Defendant’s Motion to Partially Dismiss Amended Complaint

[Dkt. 4] is GRANTED in part and DENIED in part; and it is

               FURTHER ORDERED that Defendant’s motion to dismiss the negative

evaluation as a retaliatory action in Count I is GRANTED and the allegation is dismissed

without prejudice; and it is

               FURTHER ORDERED that Defendant’s motion to dismiss Count II is

GRANTED as conceded and Count II is dismissed with prejudice; and it is

               FURTHER ORDERED that Defendant’s motion to dismiss the alleged

falsification of time sheets and failure to file timely workers’ compensation documents as

retaliatory acts under Title VII is DENIED; and it is




                                                 1
              FURTHER ORDERED that Plaintiff may file a second amended complaint no

later than September 17, 2012, should she choose to do so. Failure to file a timely amended

complaint may result in waiver of potential claims addressed in this memorandum.

                      SO ORDERED.


Date: August 17, 2012                                            /s/
                                                   ROSEMARY M. COLLYER
                                                   United States District Judge




                                               2